DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 requires “removing material from the deposition chamber via a first exhaust aperture” but then also requires that a first “shield gas prevents material from the chamber ambient from reaching the exhaust aperture”.
	Initially it is not clear how material is removed from the deposition chamber yet the shield gas simultaneously prevents material from the chamber ambient from reaching the exhaust aperture.  If the chamber ambient is different than where the “material from the deposition chamber” is removed then the difference in locations must be clarified.  The “ambient” is not defined in any way but particularly needs to be clarified relative to the “material from the deposition chamber”.  Secondly, in the noted clauses, the claim refers to “a first exhaust aperture” and then “the exhaust aperture” - it is not clear if these are intended to be the same or different exhaust apertures.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (5,122,391).
Mayer teaches a method of depositing at least two thin film layers on a substrate comprising, see Figs. 1-3:

- ejecting a shield gas from a first shield gas aperture, see gas curtains 18 (col 4, lines 1-50) and 
- removing material from the deposition chamber via a first exhaust aperture, see exhaust as per Fig. 3, wherein
- a shield gas, see particularly shield gas at the ends of the system, prevent material from the chamber ambient from reaching the exhaust aperture and also each of the shield gases prevent material from entering into other regions/delivery apertures.
	The teachings do not expressly include materials of different compositions, but wherein the teachings include producing films that are tin an fluoride doped (abstract), and the supplies are fed separately as per Fig. 4, it would be further understood that any of the materials are effectively supplied to one or multiple nozzles to control the composition of the doped oxide.  In alternative, Examiner takes Official Notice that it is known to vary the composition of dopants through thickness of a film or to use a mixture of doped and undoped films.  In forming such layers, one would operably supply any amount of dopants to each of the nozzles of Mayer with an expectation of controlling the dopant levels through the entire film.
Regarding claim 4, as described (text related to Fig. 2), the substrate moves.
Regarding claims 5 and 6, the shield gas supplies and the exhaust channels / gas are distinct per the system and method of Mayer – the curtains are to isolate regions and the exhaust to exhaust reactants, therefore it would have been obvious to 
Regarding claim 7, the system is at atmospheric pressure (760 Torr) (abstract).

Claims and 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest (2013/0208036) in view of Burrows (2011/0097495) and alternatively in further view of Forrest (2005/0110005).
Forrest teaches a method of depositing at least two thin film layers, comprising, see Figure and related text, particularly [0011-15]:
- ejecting a first deposition mixture from a first nozzle block, 26/28 and
- ejecting a first shield gas from a shield gas aperture, see apertures 42 and
- removing material from the deposition chamber via a first exhaust – see exhaust vents 44 – the shield gas prevents the material from outside of the deposition region under the nozzle from reaching the nozzle area, but the teachings do not specifically include a second nozzle block as claimed.
	But, Burrows teaches that it is operable to include multiple nozzles in an organic vapor jet deposition system, see Fig. 4 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a second 
	In combining the art, one would reasonably duplicate the nozzles of Forrest to be in alignment to deposit material as the multiple nozzles arrangement of Burrows with an expectation of operability in depositing one or more layers as described.  As further per MPEP 2144.04 VI, the duplication of parts is obvious without a showing of criticality.  In duplicating the nozzles, as per the nozzle configuration of Forrest, it would be understood that the shield gas from one of the nozzles would prevent the deposition material from a second nozzle from entering that of the first (and vice versa).
	In regard to the requirement that the at least two thin film layers are compositionally distinct and/or the layers are offset, it is noted initially that such control is routine to one of ordinary skill in the art.  To the extent that such deposition is not explicitly taught, as per MPEP 2144.04 IV. a change in the sequence of adding ingredients is prima facia obvious without a showing of criticality.  In this case, since the nozzles are independent, they are operably used together to deposit the same material and/or with different materials or compositions or used alternately to form such layers that do not completely overlap.
	The teachings of Forrest ‘005 are further applied in the alternative, however.  Forrest teaches that useful structures formed by OVJP include structures wherein compositionally different materials are deposited in the same equivalent physical layer location of a device being fabricated – see Fig. 5 and related text, wherein materials 515 and 525 are deposited at an “equivalent position” within the structure yet comprise different compositions [0007].  It would have been obvious to one of ordinary skill in the 
Regarding claim 4, as described the substrate moves [0006].
Regarding claims 5 and 6, while the teachings do not specifically include a flow rate of showed gas compared to exhaust, it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as flow rate of inactive gases and exhaust. Absent evidence showing such criticality use of the claimed flows would have been prima facie obvious.   In this particular case, the shield gas is exhausted partially through the exhaust aperture and also partially to a region outside of the nozzle, as depicted by the arrows therefore the claimed flow rates of shield gas and exhaust gas would have been obvious modifications to the extent they effectively isolate the deposition zone.
Regarding claim 7, the system is not described as being at sub atmospheric pressure in therefore is understood to be at approximately atmospheric pressure in therefore within the claimed range.  While it is not specifically stated, one of ordinary skill in the art understands the organic jet vapor deposition process to be at ~760 Torr.
Regarding claim 8, the teachings include controlling the fly height, separation distance between the print head in the substrate [0005].  The teachings include biasing the print head toward a substrate during deposition. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lowrence (2013/0038649) includes teachings of an OVJD process and print head similar to that applied herein by Forrest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715